In a negligence action to recover damages for personal injuries, defendant appeals from so much of an order of the Supreme Court, Westchester County, dated September 29, 1960, as grants plaintiff’s motion to strike out the defendant’s answer unless it submits to an examination before trial, and as denies defendant’s cross motion for discovery of plaintiff’s medical and roentgenologist reports. Order insofar as appealed from affirmed, with $10 costs and disbursements. Defendant’s time to submit to the examination in order to avoid the striking out of its answer, extended until 30 days after entry of the order hereon. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.